DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.
Claim Status
Claims 1-61, 63-70, and 83-85 are canceled.
Claims 62, 71-82, and 86-93 are under examination.
  
Objections Withdrawn
Claim Objections
The objection to claims 86-87 and 92 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 88-93 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.


The rejection of claim 93 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Double Patenting
Claims 62, 71-82, and 86-93 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8623361.
Applicant’s Arguments:  Applicant will consider filing a terminal disclaimer over the patent when the claims are otherwise considered allowable.
Examiner’s Response to Traversal:  This rejection is maintained for the reasons of record since Applicant wishes it to be held in abeyance.    

Claims 62, 71-82, and 86-93 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9534055.
Applicant’s Arguments:  Applicant will consider filing a terminal disclaimer over the patent when the claims are otherwise considered allowable.
Examiner’s Response to Traversal:  This rejection is maintained for the reasons of record since Applicant wishes it to be held in abeyance.    

Claims 62, 71-82, and 86-93 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9505840.
Applicant’s Arguments:  Applicant will consider filing a terminal disclaimer over the patent when the claims are otherwise considered allowable.
Examiner’s Response to Traversal:  This rejection is maintained for the reasons of record since Applicant wishes it to be held in abeyance.    

Claims 62, 71-73, 86, 88-89 and 92-93 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9265834.
Applicant’s Arguments:  Applicant will consider filing a terminal disclaimer over the patent when the claims are otherwise considered allowable.
Examiner’s Response to Traversal:  This rejection is maintained for the reasons of record since Applicant wishes it to be held in abeyance.    
 
New Objections
Claim Objections
Claim 88 is objected to because of the following informalities:  This claim in line 1 recites inhibiting or preventing binding of RANKL to RANK.  There is no difference 
Claims 71, 75, 86-87, and 92 are objected to because each case of use of “in which” should follow the roman numerals rather than precede them for clarity.  
Appropriate correction is required.

New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 62, 71-77, 88-90, and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9884117. Although the claims at issue are not identical, they are not patentably distinct from each other.
The patented claims recite a formulation comprising their SEQ Id NO. 1 for administration to a human subject (patented claim 1).  The patented claims recite SEQ ID NO. 1 which contains the VHH and its CDRs of the instant claims above.  It is obvious to use a polypeptide with two such VHH molecules since it increases avidity for RANKL and so facilitates its binding.  This is well-known to one of ordinary skill in this art and 
With respect to modulating osteoclasts as in claim 93 or inhibiting RANKL binding to RANK in claim 88, these are implicit properties of the molecule in the patented claim and will occur upon its administration to the human subject.  Patented claim 8 states the peptide binds RANKL.  Claim 21 recites the formulation is used for therapy.  When one goes to the specification of the patent to identify the breadth of this therapy, they find the formulations can be used to treat bone diseases such as osteoporosis and cancer-related bone disease (Columns 7-8, Paragraph, spanning).  Thus, the stated use of the formulations patented combined with the claims of the patent render obvious methods of treating subjects with cancer and osteoporosis with the molecule recited.  Therefore, the patented claims as they are defined by the specification of the patent clearly render all the instant claims above obvious.

Conclusion
No claim is allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642